Citation Nr: 0124372	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  98-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971, from June 1975 to August 1975, from September 
1975 to February 1978, and from November 1980 to February 
1998.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran has since moved to 
Colorado, and his claim has been referred to the RO in 
Denver, Colorado.

In April 2000, the Board remanded the case to the RO to 
afford the veteran a VA examination.  The veteran was 
scheduled to undergo a VA examination in May 2001 and June 
2001 but failed to appear on both dates with no explanation 
provided.  The Board will now adjudicate the issue on appeal 
based on the available evidence of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  At a May 1998 VA examination, the examiner said there 
were no specific findings to suggest an etiological diagnosis 
for the veteran's complaints of right shoulder pain.

3.  In April 2000, the Board remanded the case to have the 
veteran undergo a VA examination to clarify whether his 
complaints of right shoulder pain could be attributed to a 
clinical diagnosis. 

4.  The veteran was scheduled to undergo a VA examination in 
May 2001 and June 2001 but failed to appear on both dates 
with no explanation provided. 
CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves a claim for service connection for a 
right shoulder disorder.  The veteran maintains that he 
injured his right shoulder while playing softball in service 
and that he currently suffers from residuals of that injury.  
For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the appeal is denied. 

I.  Duty to Assist

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  The statute pertaining to the VA's duty to 
assist the veteran was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001), 
went into effect.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, it is the general rule that where the 
record demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

In accordance with the revised statute, the VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  The VA also has a duty to assist the veteran in 
obtaining relevant evidence if a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In the case of a claim for compensation benefits, the 
duty to assist also includes obtaining the veteran's service 
medical records and other records pertaining to service, 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If the VA is unable to obtain 
records identified by the veteran, the VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Moreover, in the 
case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A (West 1991 & Supp. 2001).  These provisions 
apply to all claims filed on or after the date of enactment 
of the statute, or filed before the date of enactment and not 
yet final as of that date.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001).
 
After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new laws and regulations.  The 
record reflects that the RO has obtained all of the veteran's 
service medical records, and he underwent a VA orthopedic 
examination in May 1998.  The Board remanded the case in 
April 2000 with instruction that an additional VA examination 
was needed to clarify whether the veteran's complaints of 
right shoulder pain were attributable to a clinical 
diagnosis.  The veteran was scheduled to undergo a VA 
examination in May 2001 and June 2001 but failed to appear on 
both dates without any explanation provided.   Under these 
circumstances, the Board is required to adjudicate the 
veteran's claim based on the current evidence of record.  
38 C.F.R. § 3.655(a),(b) (2001).  In addition, the Board 
finds that, in its June 1998 rating decision and October 1998 
statement of the case, the RO duly informed the veteran of 
the type of evidence needed to support his claim for service 
connection for a right shoulder disorder.  A February 2001 
letter by the RO also informed the veteran of the provisions 
of the VCAA.  Given that the actions by the RO reflect 
fundamental compliance with the newly enacted version of 38 
U.S.C.A. § 5103, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO has not 
had a chance to apply the new provisions in adjudicating this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The Board therefore finds that 
disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion
 
The veteran may be awarded service connection by establishing 
that he currently suffers from a right shoulder disorder that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this case, the service medical records note that at the 
time of the veteran's separation from active duty in February 
1998 he reported a twenty-year history of intermittent right 
shoulder pain.  However, no diagnosis pertaining to the right 
shoulder was provided at that time or at any other time in 
service.  At a VA orthopedic examination in May 1998, the 
veteran reported a non-specific right shoulder injury while 
throwing a softball in service, and explained that he had 
never been able to throw a ball since without experiencing 
infrascapular pain.  He also described muscle spasm in his 
right shoulder with use.  On physical examination, the right 
shoulder demonstrated full range of motion and normal 
strength.  The inner scapular muscle was mildly tender over 
the inner scapular surface of the right shoulder.  The 
examiner's impression was "symptomatic right shoulder 
without specific findings suggesting etiological diagnosis 
with the exception of mild muscle spasm.  Functional loss due 
to pain mild.  Functional loss due to weakness minimal."

As noted, the Board remanded the case in April 2000 with 
instructions that the veteran undergo a VA examination to 
determine whether he suffers from a diagnosed right shoulder 
disorder and whether it is in any way related to service.  
The record shows that the veteran moved to Colorado shortly 
after the Board's April 2000 remand.  The RO notified the 
veteran at his new address that he was scheduled to appear to 
a VA examination in May 2001.  After the veteran failed to 
appear, the RO notified him that another examination had been 
scheduled in June 2001.  Again, however, the veteran failed 
to appear.  In both instances the veteran failed to provide 
any explanation for his failure to appear.  Under VA 
regulation, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a)(c).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.  Accordingly, the Board 
has no choice but to evaluate the veteran's claim on the 
available evidence of record.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that the duty to assist is not 
always a one-way street; if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence).

Based on this evidence, the Board finds that veteran has 
simply not presented medical evidence establishing that he 
currently has a right shoulder disability.  While the service 
medical records note the veteran's statement concerning a 
twenty-year history of right shoulder pain, no diagnosis was 
provided.  Similarly, a VA examiner in May 1998 recorded the 
veteran's complaints of pain and spasm in his right shoulder, 
but specifically stated that no specific findings were 
present to suggest an etiological diagnosis except for mild 
muscle spasm.  As such, no diagnosis was provided.  Although 
the Board recognizes that an additional examination, to 
include X-ray studies, may have resulted in a diagnosis 
pertaining to the right shoulder, the available medical 
evidence does not show a current right shoulder disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.")  

The only evidence showing that the veteran has a current 
right shoulder disorder related to service are the veteran's 
own statements in support of his claim.  However, as a 
layperson without medical expertise or training, his 
statements, without supporting medical evidence, are 
insufficient to establish the presence of a right shoulder 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay 
assertions of medical etiology cannot constitute evidence to 
render a claim well grounded under section 5107(a)); 
Espiritu, 2 Vet. App. at 494-495 (laypersons are not 
competent to render medical opinions).  Thus, the veteran's 
statements concerning the presence of a right shoulder 
disorder related to service are of limited probative value, 
particularly in light of the medical evidence showing no such 
disorder.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right shoulder disorder.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000).  Thus, the appeal is denied.




ORDER

Service connection for a right shoulder disorder is denied. 




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

